                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE,

                          Plaintiffs,
   v.

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,                 Civil Action No. 3:17-cv-00072-NKM
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSELY,
   IDENTITY EVROPA, MATTHEW                    JURY TRIAL DEMANDED
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, MICHAEL “ENOCH”
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,

                          Defendants.


  PLAINTIFFS’ NOTICE OF FILING OF MODIFIED [PROPOSED] STIPULATION AND
       ORDER FOR THE IMAGING, PRESERVATION, AND PRODUCTION OF
                               DOCUMENTS




Case 3:17-cv-00072-NKM-JCH Document 382 Filed 11/16/18 Page 1 of 6 Pageid#: 3659
         Pursuant to the Court’s November 13, 2018 Order, ECF No. 379, Plaintiffs hereby give

  notice of the filing of the Modified [Proposed] Stipulation and Order for the Imaging, Preservation,

  and Production of Documents (the “Modified Proposed Order”). The Modified Proposed Order,

  attached as Exhibit A, reflects changes made to the Proposed Stipulation and Order that was

  attached to Plaintiff’s motion (ECF No. 354-1) in order to comport with Paragraph 2 of the

  November 13, 2018 Order.



  Dated: November 16, 2018                             Respectfully submitted,

                                                       /s/ Robert T. Cahill
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000


                                                       Of Counsel:

   Roberta A. Kaplan (pro hac vice)                     Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                         William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                   Jessica E. Phillips (pro hac vice)
   Joshua A. Matz (pro hac vice)                        BOIES SCHILLER FLEXNER LLP
   Christopher B. Greene (pro hac vice)                 1401 New York Ave, NW
   Seguin L. Strohmeier (pro hac vice)                  Washington, DC 20005
   KAPLAN HECKER & FINK LLP                             Telephone: (202) 237-2727
   350 Fifth Avenue, Suite 7110                         Fax: (202) 237-6131
   New York, NY 10118                                   kdunn@bsfllp.com
   Telephone: (212) 763-0883                            wisaacson@bsfllp.com
   rkaplan@kaplanhecker.com                             jphillips@bsfllp.com
   jfink@kaplanhecker.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com
   cgreene@kaplanhecker.com
   sstrohmeier@kaplanhecker.com




Case 3:17-cv-00072-NKM-JCH Document 382 Filed 11/16/18 Page 2 of 6 Pageid#: 3660
   David E. Mills (pro hac vice)                 Yotam Barkai (pro hac vice)
   COOLEY LLP                                    BOIES SCHILLER FLEXNER LLP
   1299 Pennsylvania Avenue, NW                  575 Lexington Ave.
   Suite 700                                     New York, NY 10022
   Washington, DC 20004                          Telephone: (212) 446-2300
   Telephone: (202) 842-7800                     Fax: (212) 446-2350
   Fax: (202) 842-7899                           ybarkai@bsfllp.com
   dmills@cooley.com

   Alan Levine (pro hac vice)                    J. Benjamin Rottenborn (VSB 84796)
   Philip Bowman (pro hac vice)                  WOODS ROGERS PLC
   COOLEY LLP                                    10 South Jefferson St., Suite 1400
   1114 Avenue of the Americas, 46th Floor New   Roanoke, VA 24011
   York, NY 10036                                Telephone: (540) 983-7600
   Telephone: (212) 479-6260                     Fax: (540) 983-7711
   Fax: (212) 479-6275                           brottenborn@woodsrogers.com
   alevine@cooley.com
   pbowman@cooley.com
                                                 Counsel for Plaintiffs




                                      2
Case 3:17-cv-00072-NKM-JCH Document 382 Filed 11/16/18 Page 3 of 6 Pageid#: 3661
                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2018, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                         Lisa M. Lorish
   David L. Hauck                                  Federal Public Defenders Office
   David L. Campbell                               Western District of Virginia - Charlottesville
   Duane, Hauck, Davis & Gravatt, P.C.             401 E Market Street, Suite 106
   100 West Franklin Street, Suite 100             Charlottesville, VA 22902
   Richmond, VA 23220                              lisa_lorish@fd.org
   jgravatt@dhdglaw.com
   dhauck@dhdglaw.com                              Fifth Amendment Counsel for Defendant
   dcampbell@dhdglaw.com                           James A. Fields, Jr.

   Counsel for Defendant James A. Fields, Jr.

   Bryan Jones                                     Elmer Woodard
   106 W. South St., Suite 211                     5661 US Hwy 29
   Charlottesville, VA 22902                       Blairs, VA 24527
   bryan@bjoneslegal.com                           isuecrooks@comcast.net

   Counsel for Defendants Michael Hill,            James E. Kolenich
   Michael Tubbs, and League of the South          Kolenich Law Office
                                                   9435 Waterstone Blvd. #140
                                                   Cincinnati, OH 45249
                                                   jek318@gmail.com

   John A. DiNucci                                 Counsel for Defendants Jeff Schoep,
   Law Office of John A. DiNucci                   Nationalist Front, National Socialist
   8180 Greensboro Drive, Suite 1150               Movement, Matthew Parrott, Matthew
   McLean, VA 22102                                Heimbach, Robert Ray, Traditionalist Worker
   dinuccilaw@outlook.com                          Party, Jason Kessler, Vanguard America,
                                                   Nathan Damigo, Identity Europa, Inc.
   Counsel for Defendant Richard Spencer           (Identity Evropa), and Christopher Cantwell




Case 3:17-cv-00072-NKM-JCH Document 382 Filed 11/16/18 Page 4 of 6 Pageid#: 3662
          I further hereby certify that on November 16, 2018, I also served the following non-ECF
  participants, via U.S. mail, First Class and postage prepaid, addressed as follows:

  Loyal White Knights of the Ku Klux Klan
  a/k/a Loyal White Knights Church of
  the Invisible Empire, Inc.
  c/o Chris and Amanda Barker
  P.O. Box 54
  Pelham, NC 27311

  Moonbase Holdings, LLC
  c/o Andrew Anglin
  P.O. Box 208
  Worthington, OH 43085

  Andrew Anglin
  P.O. Box 208
  Worthington, OH 43085

  East Coast Knights of the Ku Klux Klan
  a/k/a East Coast Knights of the
  True Invisible Empire
  26 South Pine St.
  Red Lion, PA 17356

  Fraternal Order of the Alt-Knights
  c/o Kyle Chapman
  52 Lycett Circle
  Daly City, CA 94015

  Augustus Sol Invictus
  9823 4th Avenue
  Orlando, FL 32824




Case 3:17-cv-00072-NKM-JCH Document 382 Filed 11/16/18 Page 5 of 6 Pageid#: 3663
          I further hereby certify that on November 16, 2018, I also served the following non-ECF
  participant via email based upon a representation by Defendant Kline’s prior counsel that
  Defendant Kline can be reached at the e-mail address indicated below:

  Elliot Kline
  eli.f.mosley@gmail.com



                                                     /s/ Robert T. Cahill
                                                     Robert T. Cahill (VSB 38562)
                                                     COOLEY LLP

                                                     Counsel for Plaintiffs




Case 3:17-cv-00072-NKM-JCH Document 382 Filed 11/16/18 Page 6 of 6 Pageid#: 3664
